


Exhibit 10.25
MUTUAL RELEASE OF CLAIMS
This Mutual Release of Claims is entered into by and between CIBER, Inc., a
Delaware corporation (the "Company"), and Richard A. Genovese ("Executive"). It
is entered into pursuant to the terms of an Employment Agreement between
Executive and Company dated August 21, 2011 (the "Agreement") and in order to
resolve amicably all matters between Executive and the Company concerning the
Agreement and Executive's termination of employment with the Company and
benefits payable to Executive under the terms of the Agreement.
1.    Termination of Employment. Executive's employment with the Company has
been terminated as a result of a voluntary resignation by which Executive became
eligible for certain benefits upon termination of employment. Executive’s last
day of employment will be January 16, 2014 (the “effective date of
termination”).
2.    Equity Awards. The equity vesting and exercise periods with respect to
Executive’s equity awards shall be extended from the periods originally defined
in Subsections (ii) and (iii) of Paragraph 2 of Section 8.2 of the Employment
Agreement as follows: (A) vesting of all equity awards scheduled to vest on or
before July 16, 2014, will be accelerated and shall vest as of December 31,
2013; (B) All vested equity awards must be exercised by the earlier of (1) the
one year anniversary of the effective date of termination and (2) the expiration
date of the equity award.
3.    Return of Property and Documents. Executive states that Executive has
returned to the Company all property and documents of the Company which were in
Executive's possession or control, including without limitation access cards,
Company-provided credit cards, computer equipment, and software.
4.    Nondisparagement Agreement. Executive agrees not to make any
communications or engage in any conduct that is or can reasonably be construed
to be disparaging of the Company, its officers, directors, employees, agents,
stockholders, products or services. The Company agrees not to make any
communications or engage in any conduct that is or can reasonably be construed
to be disparaging of Executive.
5.    Release of Company. Executive (for himself, his agents, heirs, successors,
assigns, executors and/or administrators) does hereby and forever release and
discharge the Company and its past and present parent, subsidiary and affiliated
corporations, divisions or other related entities, as well as the successors,
shareholders, officers, directors, heirs, predecessors, assigns, agents,
employees, attorneys and representatives of each of them, past or present from
any and




--------------------------------------------------------------------------------




all causes of action, actions, judgments, liens, debts, contracts, indebtedness,
damages, losses, claims, liabilities, rights, interests and demands of
whatsoever kind or character, known or unknown, suspected to exist or not
suspected to exist, anticipated or not anticipated, whether or not heretofore
brought before any state or federal court or before any state or federal agency
or other governmental entity, which Executive has or may have against any
released person or entity by reason of any and all acts, omissions, events or
facts occurring or existing prior to the date hereof, including, without
limitation, all claims attributable to the employment of Executive, all claims
attributable to the termination. of that employment, and all claims arising
under any federal, state or other governmental statute, regulation or ordinance
or common law, such as, for example and without limitation, Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act which prohibits discrimination on the basis of
age over 40, and wrongful termination claims, excepting only those obligations
expressly recited to be performed hereunder and any rights to indemnification,
advancement of expenses, or insurance to which Executive is entitled under the
Agreement, the Company's Certificate of Incorporation, Bylaws or otherwise.
In light of the intention of Executive (for herself, his agents, heirs,
successors, assigns, executors and/or administrators) that this release extend
to any and all claims of whatsoever kind or character, known or unknown,
Executive expressly waives any and all rights granted by California Civil Code
Section 1542 or any other analogous federal or state law or regulation. Section
1542 reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent Executive from filing a charge with, or participating in any proceeding
or investigation by, the Equal Employment Opportunity Commission or affiliated
state agency. However, Executive acknowledges that, in accordance with this
Release, he has no right to recover any monies on behalf of herself, his agents,
heirs, successors, assigns, executors and/or administrators in connection with,
or as a result of, such charge, investigation, or proceeding.
6. Release of Executive. The Company (including its past and present parent,
subsidiary and affiliated corporations, divisions or other related entities, as
well as the successors, shareholders, officers, directors, heirs, predecessors,
assigns, agents, employees, attorneys and representatives of each of them, past
or present) does hereby and forever release and discharge the Executive and his
agents, heirs, successors, assigns, executors and/or administrators from any




--------------------------------------------------------------------------------




and all causes of action, actions, judgments, liens, debts, contracts,
indebtedness, damages, losses, claims, liabilities, rights, interests and
demands of whatsoever kind or character, known or unknown, suspected to exist or
not suspected to exist, anticipated or not anticipated, whether or not
heretofore brought before any state or federal court or before any state or
federal agency or other governmental entity, which the Company has or may have
against any released person or entity by reason of any and all acts, omissions,
events or facts occurring or existing prior to the date hereof, including,
without limitation, all claims attributable to the employment of Executive, all
claims attributable to the termination of that employment, and all claims
arising under any federal, state or other governmental statute, regulation or
ordinance or common law, such as, for example and without limitation.


In light of the intention of the Company (including its past and present parent,
subsidiary and affiliated corporations, divisions or other related entities, as
well as the successors, shareholders, officers, directors, heirs, predecessors,
assigns, agents, employees, attorneys and representatives of each of them, past
or present) that this release extend to any and all claims of whatsoever kind or
character, known or unknown, the Company expressly waives any and all rights
granted by California Civil Code Section 1542 or any other analogous federal or
state law or regulation. Section 1542 reads as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
7.    No Actions Pending. Executive and the Company agree that neither party has
filed, nor will either party file in the future, any claims, actions or lawsuits
against any of the Releases relating to Executive's employment with the Company,
or the termination thereof, except as contemplated hereby.
8.    No Admissions. Nothing contained herein shall be construed as an admission
of wrongdoing or liability by either party hereto.
9.    Entire Agreement; Miscellaneous. This Agreement constitutes a single
integrated contract expressing the entire agreement of the parties with respect
to the subject matter specifically addressed herein and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof. There are no other agreements, written or oral, express
or implied, between the parties hereto, concerning the subject matter hereof,
except as set forth herein. This Agreement may be amended or modified only by an
agreement in writing,




--------------------------------------------------------------------------------




and it shall be interpreted and enforced according to the laws of the State of
Colorado. Should any of the provisions of the Agreement be determined to be
invalid by a court of competent jurisdiction, it is agreed that this shall not
affect the enforceability of the other provisions herein.
10.    Waiting Period and Right of Revocation. EXECUTIVE ACKNOWLEDGES THAT
EXECUTIVE IS AWARE AND IS HEREBY ADVISED THAT EXECUTIVE HAS THE RIGHT TO
CONSIDER THIS AGREEMENT FOR TWENTY-ONE DAYS BEFORE SIGNING IT, ALTHOUGH
EXECUTIVE IS NOT REQUIRED TO WAIT THE ENTIRE TWENTY-ONE DAY PERIOD; AND THAT IF
EXECUTIVE SIGNS THIS AGREEMENT PRIOR TO THE EXPIRATION OF TWENTY-ONE DAYS,
EXECUTIVE IS WAIVING THIS RIGHT FREELY AND VOLUNTARILY. EXECUTIVE ALSO
ACKNOWLEDGES THAT EXECUTIVE IS AWARE AND IS HEREBY ADVISED OF EXECUTIVE'S RIGHT
TO REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN DAYS FOLLOWING THE SIGNING OF
THIS AGREEMENT AND THAT IT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED. TO REVOKE THIS AGREEMENT, EXECUTIVE MUST NOTIFY
THE COMPANY IN WRITING WITHIN SEVEN DAYS OF SIGNING IT.
11.    Attorney Advice. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS AWARE OF
EXECUTIVE'S RIGHT TO CONSULT AN ATTORNEY, THAT EXECUTIVE HAS BEEN ADVISED TO
CONSULT WITH AN ATTORNEY, AND THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS AGREEMENT.
12.    Understanding of Agreement. Executive states that Executive has carefully
read this Agreement, that Executive fully understands its final and binding
effect, that the only promises made to Executive to sign this Agreement are
those stated above, and that Executive is signing this Agreement voluntarily.








By: /s/ Richard A. Genovese                
Richard A. Genovese
Dated:1/8/2014




CIBER, Inc.




By: /s/ David Peterschmidt                
David Peterschmidt
Dated: 1/8/2014


